                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

SAAD BAHODA,

             Petitioner,                                 Case No. 17-cv-13505
                                                         Hon. Matthew F. Leitman
v.

SHERMAN CAMPBELL,

          Respondent.
__________________________________________________________________/

                                  JUDGMENT

      The above entitled came before the Court on a Petition for a Writ of Habeas

Corpus. In accordance with the Opinion and Order entered on February 27, 2019:

      (1) The Petition for a Writ of Habeas Corpus is DENIED WITH PREJUDICE.

      (2) A Certificate of Appealability is DENIED.

      (3) Petitioner is granted leave to appeal In Forma Pauperis.

      Dated at Flint, Michigan, this 27th day of February, 2019.

                                            DAVID J. WEAVER
                                            CLERK OF COURT

                                      By:   s/Holly A. Monda
                                            Deputy Clerk

Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge


                                        1
